Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 18, 2020

                                       No. 04-19-00784-CV

                              KARGES-FAULCONBRIDGE, INC.,
                                       Appellant

                                                 v.

Keath GARRISON and Kassie Garrison, Individually and as Next Friends of Karrah Garrison
 and Mayvie Garrison, Minor Children; Haela Garrison; Ernest D. Copelin, Individually and as
Representative of the Estate of Roper T. Nathon Copelin, Deceased; Tangela M. Copelin; Texas
   Mutual Insurance Company, as Subrogee of Keath Garrison and Roper T. Nathan Copelin,
                                          Deceased,
                                          Appellees

                     From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019CI00853
                             Honorable Laura Salinas, Judge Presiding


                                          ORDER
          Sitting:       Luz Elena D. Chapa, Justice
                         Irene Rios, Justice
                         Beth Watkins, Justice

          Appellant has filed a motion to abate this appeal in order to seek the trial court’s
approval of a settlement that would dispose of all claims against appellant in the underlying case.
We grant the motion and order the deadlines in this appeal are suspended for thirty days.
Appellant is ordered to file, by March 19, 2020, either its brief or a motion to dispose of this
appeal in accordance with Texas Rule of Appellate Procedure 42.1.



                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of February, 2020.
___________________________________
Michael A. Cruz,
Clerk of Court